Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. Yuri Astvatsaturov on 3/8/2022.

The application has been amended as follows: 

Replace claims 1-3, 9-11 and 16-18 with the following (original claims 4-8, 12-15, 19 and 20 remain unchanged):

1.	A method for assessing a unit load device (ULD) package density, comprising: 
capturing a primary image featuring the ULD and a secondary image featuring the ULD, wherein the primary image and the secondary image include a plurality of three-dimensional (3D) image data;
segmenting the primary image and the secondary image into a plurality of subsections;

determining a secondary largest depth value for each subsection by evaluating the depth value of all 3D image data included in each respective subsection of the secondary image;
determining a depth change for each subsection by comparing the primary largest depth value for said each subsection to the secondary largest depth value for the respective subsection;
clustering subsections in the secondary image including a respective secondary largest depth value that is substantially similar to a respective secondary largest depth value of a subsection that corresponds to a respective depth change to create a plurality of clusters;
calculating a wasted volume by summing cluster wasted volumes of all clusters, wherein the cluster wasted volume of a cluster is the sum of the products of the respective wasted space values and the respective area values of all subsections in said cluster;
calculating a ULD package density by subtracting the wasted volume from a filled volume of the ULD.

2.	The method of claim 1, wherein the wasted space value for a subsection in a cluster created in the secondary image is the absolute difference between the smallest depth value for the corresponding cluster of said cluster in the primary image and the 

3.	The method of claim 2, wherein the area value corresponding to each subsection is based on a height and a width of said each subsection. 

>>><<<
9.	A system for assessing a unit load device (ULD) package density, comprising:
a housing;
an imaging assembly at least partially within the housing and configured to capture a primary image featuring the ULD and a secondary image featuring the ULD, wherein the primary image and the secondary image include a plurality of three-dimensional (3D) image data;
one or more processors; and
a non-transitory computer-readable memory coupled to the imaging assembly and the one or more processors, the memory storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
segment the primary image and the secondary image into a plurality of subsections;
determine a primary largest depth value for each subsection by evaluating a depth value of all 3D image data included in each respective subsection of the primary image;

determine a depth change for each subsection by comparing the primary largest depth value for said each subsection to the secondary largest depth value for the respective subsection;
cluster subsections in the secondary image including a respective secondary largest depth value that is substantially similar to a respective secondary largest depth value of a subsection that corresponds to a respective depth change to create a plurality of clusters;
calculate a wasted volume by summing cluster wasted volumes of all clusters, wherein the cluster wasted volume of a cluster is the sum of the products of the respective wasted space values and the respective area values of all subsections in said cluster;
calculate a ULD package density by subtracting the wasted volume from a filled volume of the ULD.

10.	The system of claim 9, wherein the wasted space value for a subsection in a cluster created in the secondary image is the absolute difference between the smallest depth value for the corresponding cluster of said cluster in the primary image and the largest depth value of the corresponding subsection of said subsection in the primary image.



>>><<<
16.	 A tangible machine-readable medium comprising instructions for assessing a unit load device (ULD) package density that, when executed, cause a machine to at least:
capture a primary image featuring the ULD and a secondary image featuring the ULD, wherein the primary image and the secondary image include a plurality of three-dimensional (3D) image data;
segment the primary image and the secondary image into a plurality of subsections;
determine a primary largest depth value for each subsection by evaluating a depth value of all 3D image data included in each respective subsection of the primary image;
determine a secondary largest depth value for each subsection by evaluating the depth value of all 3D image data included in each respective subsection of the secondary image;
determine a depth change for each subsection by comparing the primary largest depth value for said each subsection to the secondary largest depth value for the respective subsection;
cluster subsections in the secondary image including a respective secondary largest depth value that is substantially similar to a respective secondary largest depth value of a subsection that corresponds to a respective depth change to create a plurality of clusters;

calculate a ULD package density by subtracting the wasted volume from a filled volume of the ULD.

17.	The tangible machine-readable medium of claim 16, wherein the wasted space value for a subsection in a cluster created in the secondary image is the absolute difference between the smallest depth value for the corresponding cluster of said cluster in the primary image and the largest depth value of the corresponding subsection of said subsection in the primary image.

18.	The tangible machine-readable medium of claim 17, wherein the area value corresponding to each subsection is based on a height and a width of said each subsection. 


Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 1, 9 and 16:
cluster subsections in the secondary image including a respective secondary largest depth value that is substantially similar to a respective secondary largest depth value of a subsection that corresponds to a respective depth change to create a plurality of clusters;
calculate a wasted volume by summing cluster wasted volumes of all clusters, wherein the cluster wasted volume of a cluster is the sum of the products of the respective wasted space values and the respective area values of all subsections in said cluster;

For example, Krishnamurthy et al. (US 2019/0197455) discloses generating a set of data slices, each corresponding to a portion of received 3D image data, estimating a set of missing data points in each data slice and calculating a load-efficiency score based on the generated set of data slices and estimated set of missing data points.  [See, for example, Figs. 4, 5 and  paragraphs 35 (“FIG. 4 shows…a photorealistic image 402 of a commercial trailer, and an image 404 of the same trailer showing 3D image data”), 43 (“…divide the set of point cloud data corresponding to a vertical wall plane into a set of horizontal slices”), 44 (“…scanning each data slice for gaps in a data arrangement, and calculating an approximate number of missing points for each data 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rotman et al. (US 9,142,035)—[Fig. 4 and Abstract (“…an image(s) of a package that includes items of a shipment set is captured…and analyzed to determine an actual package utilization. The actual package utilization is compared to an expected package utilization”); col. 9, lines 27-35 (“…actual package utilization may be determined by analyzing the image to identify the amount of unused space within the package. For example, the image(s) may be analyzed to determine physical size of the item(s) by identifying the edges of the item(s) and identifying the physical dimensions based upon the relative size of the item(s) in the image(s). In other examples, the surface of the items, when placed in the 
Hasan (US 10,460,464)—[Fig. 5 and col. 15, line 66-col. 16, line 15 (“…perform the analysis (…using data from image/depth sensors…) associated with spatial-based packing recommendations, in embodiments.  As illustrated in FIG. 5…a camera and/or a depth sensor may capture data for a container…the captured data may be used to calculate the container's available volume…when the container already contains some objects, the overall volume of the container may be calculated and the volume of the items in the container may be subtracted from the overall container volume to determine the available remaining volume for packing”); col. 17, lines 11-12 (“FIG. 6…determining the volume of an object and/or container”)]
Kashi et al. (US 2020/0013011)—[Figs. 2C, 3A and paragraph 20 (“…determine the dimensions of a package…retrieve package label information…automatically unlock a smart locker compartment door…based on a fit between the package dimensions…and the containment size of the smart locker compartment…determine an appropriate grid and coordinates within a grid corresponding to a package room to which the package can be stored based on the package dimensions and the space available at the respective grid coordinate”)]
Barish et al. (BE 1025929 B1)—[Fig. 6 and Abstract (“…recording…a three-dimensional image representative of a three-dimensional formation…having a plurality of points with three-dimensional point data including depth data; 
Ankur et al. (CA 2967025 C)—[Figs. 2, 3 and Abstract (“… captures a three-dimensional (3D) point cloud of data points…extracts the data points of the object from the point cloud, processes the extracted data points of the object to obtain a convex hull, and fits a bounding box of minimum volume to enclose the convex hull”)]
Baumgartner (DE 102014011821 A1)—[Abstract (“…with each of the depth image sensors (3, 4), a sequence of individual images is generated in a first resolution, whereby the industrial truck (2) and the object (1) are detected from different angles when passing through the transit area…subject the sequences of the individual images…to super-resolution processing…to create a 3D model…and to determine the volume of the object (1) based on the generated 3D model (17)”)]
Wang (CN 110349204 A)—[Figs. 1, 2 and paragraphs 31-33.  (English translation of paragraph 33: “wherein, V1 is the volume of the loaded goods, V0 is the volume of the carriage cavity, S01 is the first empty quantization area, S02 is the second load quantization area, S03 is the third quantization area, S11 is the first cargo quantization area, S12 is the second carrying quantization area, S13 is the third quantization area”)]
Föcker et al. (“Real-time cargo volume recognition using internet-connected 3D scanners,” International Conference on Evaluation of Novel Approaches to Software Engineering; Date of Conference: 29-30 April 2015)—[Abstract 
Amorim et al. (“Simple and Effective Load Volume Estimation in Moving Trucks using LiDARs,” 32nd SIBGRAPI Conference on Graphics, Patterns and Images; Date of Conference: 28-30 Oct. 2019)—[Abstract (“…estimating the volume of load in moving trucks using a pair of…(LiDAR) sensors…The proposed system can be used with any type of compact load such as grains, and powders. A mesh of the load is built and used for estimating the volume”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 10, 2022